Case:19-11650-MER Doc#:137 Filed:09/09/19                    Entered:09/09/19 12:54:13 Page1 of 1



                              UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF COLORADO

 IN RE:                                               )
                                                      )   Case No. 19-11647-MER
 KEVIN JOHN MOTT,                                     )
 SSN: XXX-XX-4334                                     )   Chapter 11
                                                      )
 Debtor.                                              )
                                                      )
 SKIN, P.C. d/b/a IDEAL DERMATOLOGY,                  )   Case No. 19-11650-MER
 EIN: XX-XXXXXXX                                      )
                                                      )   Chapter 11
 Debtor.                                              )
                                                      )
 LAKE LOVELAND DERMATOLOGY, P.C.                      )   Case No. 19-11659-MER
 EIN: XX-XXXXXXX                                      )
                                                      )   Chapter 11
 Debtor.                                              )

 ORDER APPROVING FIRST APPLICATION FOR INTERIM ALLOWANCE AND PAYMENT
  OF ATTORNEY FEES AND REIMBURSEMENT OF COSTS FOR KUTNER BRINEN, P.C.

         THIS MATTER comes before the Court on Kutner Brinen, P.C.’s First Application for Interim
 Allowance and Payment of Attorney Fees and Reimbursement of Costs (“Application”) seeking approval
 and authorization for payment of fees and expenses pursuant to 11 U.S.C. §§ 330 and 331, the Court
 having reviewed the Application, notice being provided and no objections having been received, the
 Court being advised, does hereby
         ORDER

         1.     That the Application is approved and Kutner Brinen, P.C. is allowed on an interim basis
 the sum of $34,460.12 (fees: $32,584.00; costs: $1,876.12) for the period of March 8, 2019 through July
 31, 2019;

          2.     That the fees and costs charged by Kutner Brinen, P.C. in the amount of $34,460.12
 (fees: $32,584.00; costs: $1,876.12) are reasonable and allowed on an interim basis; and

         3.       That the Debtor is authorized to pay Kutner Brinen, P.C. its allowed fees and costs on an
 interim basis.

           DONE and entered this _____
                                  9th day of September, 2019 at Denver, Colorado.


                                                              BY THE COURT:


                                                              ______________________________
                                                              Honorable Michael E. Romero
                                                              United States Bankruptcy Court
